Citation Nr: 1518127	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-23 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease and/or diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  At the time, the discussion concerned primarily whether the hypertension was caused by coronary artery disease.  The record also reveals a suggestion of a relationship to diabetes.  In order to obtain the fullest possible review, the issue has been recharcterized as set forth on the title page.

A review of the Veteran's Virtual VA electronic claims file reveals the transcript of the Veteran's September 2013 Board hearing and VA treatment records pertinent to the issue on appeal.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals no records pertinent to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examiner opined in April 2011 that the Veteran's hypertension was less likely than not secondary to his service-connected coronary artery disease because the diagnosis of hypertension predated the diagnosis of coronary artery disease and, in the examiner's opinion, there is no evidence that coronary artery disease can cause hypertension.  Because the April 2011 examiner did not address the possibility that any of the Veteran's service-connected conditions, including coronary artery disease, could have aggravated his hypertension even if hypertension predated them, an additional VA examination is necessary to reassess the etiology of the Veteran's hypertension.  Similarly, there is indication that renal disease, possibly caused by diabetes might influence a finding of hypertension.  Thus while it has been held that the hypertension existed prior to the diabetes, the question of aggravation remains as to this disorder as well.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an additional VA examination by a qualified examiner to determine the nature and etiology of his hypertension.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Board requests that the examiner state whether it is at least as likely as not that the Veteran's hypertension is caused or aggravated (permanently worsened beyond the natural progression) by any injury or illness during his military service or by any of his service-connected disorders, including coronary artery disease and/or diabetes.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature.  If no relationship between the Veteran's hypertension and his active military service or his service-connected disorders is identified, that should be set forth.  

2. The AOJ must ensure that the examiner's report complies with this remand and answers the question presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

3. After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




